Order entered April 4, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00166-CV

                              IN RE STACY PAYNE, Relator

               Original Proceeding from the 380th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 380-54982-2016

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE